                                                                                  FILEO
                                                                          U.S. DISTRICT COURT
                                                                                AUGUSTA DiV.

                       IN THE UNITED STATES DISTRICT COURT 2018 DEC 20 PM \'U3
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                                   AUGUSTA DIVISION
                                                                         CLERK.
                                                                             SO.Oiai. iJTOGA.
UNITED STATES OF AMERICA

VS.


ADRIAN LAMAR CURRY                                      CASE NUMBER: I:I8-CR-075


              DEFENDANT.



                                          ORDER


       Having reviewed Defendants' Counsel, Jared T. Williams', Motion for Leave of Absence

filed on filed on December 19, 2018, the Court hereby GRANTS counsel's leave request and

hereby protects him from court appearances during the following time periods:

   a.) January 2, 2019;
   b.) February 18, 2019 through and including February 28, 2019;
   c.) March 13, 2019 through and including March 20, 2019;
   d.) October 2, 2019 through and including October 7,2019;
   e.) November 19, 2019 through and including November 25, 2019;
   f.) December 23,2019 through and including December 27, 2019;


                    is
       SO ORDERED this                 day of Deceml^ 2018.



                                           UNITED STATES DISTRICT COURT
                                           SOUTHERN DISTRICT OF GEORGll
